Citation Nr: 1300637	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to higher initial ratings for residuals of cerebrovascular accident, initially rated as 100 percent disabling from November 21, 2005, to April 1, 2006; as 10 percent disabling from April 1, 2006, to August 8, 2006; as 100 percent disabling from August 8, 2006, to March 1, 2007; and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The veteran had active military service from February 1977 to January 2001. 

This matter initially came to the Board of Veterans' Appeals (Board) following an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO granted the Veteran service connection for status post cerebrovascular accident, assigning an initial 100 percent disability rating from November 11, 2005, to April 1, 2006, and a 10 percent rating thereafter.  In a rating decision dated in April 2007, the Veteran was awarded an increased rating of 100 percent for status post cerebrovascular accident for the period from August 8, 2006, to March 1, 2007, and a 10 percent rating thereafter.

The Board remanded the case in December 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain any new records of the Veteran's ongoing treatment for residuals of cerebrovascular accident, provide the Veteran with VA examination, and then re-adjudicate the claim.  The AOJ sought the identified medical records and scheduled a VA examination, which was conducted in January 2011.  The Veteran was then provided supplemental statements of the case (SSOC), most recently in December 2011, in which the AOJ denied the Veteran's claims for higher ratings.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


REMAND

The Veteran contends that the 10 percent evaluation assigned from April 1, 2006, to August 8, 2006, and from March 1, 2007, to the present does not adequately reflect the severity of the residuals of his cerebrovascular accidents.  The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As an initial matter, the Board observes that review of the record indicates that the Veteran was recently awarded disability benefits from the Social Security Administration (SSA).  However, no records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran has sought ongoing treatment with VA and private treatment providers for his service-connected status post cerebrovascular accidents.  Review of private treatment records reflects that the Veteran was diagnosed with dysphagia in January 2011.  He was again seen in February 2011 for complaints of a "couple of syncopal episodes" during which he choked while drinking and lost consciousness.  Treatment records from that time reflect a diagnosis of syncopal episodes associated with choking; his treatment provider opined that it was "doubtful" the episodes were transient ischemic attacks.  However, an MRI study conducted in March 2011 revealed an area of frontal white matter T2 hyperintensity, which the examiner attributed to an ischemic event.  Private records further reflect that the Veteran was hospitalized in September 2011 for a cerebrovascular accident; at that time he was noted to be unable to speak or swallow and was treated for aspiration pneumonia.  Records from the Veteran's VA treatment reflect that, at a March 2012 treatment visit, he was noted to require 24-hour care following a "massive cerebrovascular accident" in September 2011.  The Veteran was noted in August 2012 to have right-sided hemiplegia and to be wheelchair-bound; he was also found to display moderately dysarthric speech and intermittent drooling at that time.  A September 2012 occupational therapy treatment note indicates that the Veteran was unable to care for himself and required assistance with all activities of daily living.  Further VA records reflect that the Veteran has ongoing problems with swallowing, including both aspiration and coughing, and is difficult to understand when speaking.  

The Veteran was provided VA examination most recently in January 2012 to assess the current severity of his status post cerebrovascular accidents.  Report of that examination reflects that the examiner acknowledged his September 2011 cerebrovascular accident and noted that the Veteran was taking continuous medication to address the disorder. He was also found to have right-sided hemiplegia and to be wheelchair-bound as a result.  The Veteran displayed slurred speech and was noted to have a feeding tube.  Complete muscle weakness of 0/5 was found on the right side, and muscle strength was found to be 3/5 on the left.  At a peripheral nerves examination conducted at the same time, the Veteran was found to display mild sensory polyneuropathy in all extremities secondary to his service-connected diabetes mellitus; he has also been diagnosed with peripheral vascular disease of the lower extremities bilaterally.  However, it is unclear from the VA examinations to what extent the Veteran's right-sided hemiplegia or left-sided weakness is attributable to his status post cerebrovascular accidents, as opposed to the peripheral neuropathy or peripheral vascular disease for which he is separately service connected.  

The Veteran's residuals of a cerebrovascular accident have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8009 (2012).  This regulation provides for assignment of a total rating for six months following a cerebrovascular accident.  After six months, this disability is to be rated based on residual disability or disabilities.  In this case, the RO has assigned 100 percent disability ratings following the Veteran's cerebrovascular accidents in 2005 and 2006; however, no such rating has been assigned following his well-documented cerebrovascular accident in September 2011.  In addition, the Board notes that the Veteran has contended on multiple occasions that he experienced a "third stroke" in 2010 manifested by syncopal episodes brought about by choking.  Although both private treatment providers and an October 2011 VA examiner found the syncopal episodes reported by the Veteran not to have been related to a cerebrovascular accident, there is evidence that he did in fact experience an "ischemic event."  See March 2011 MRI study.  However, it is unclear whether such ischemic event is the cause of the syncopal episodes complained of by the Veteran and treated in February 2011 by his private physicians.  

Further, the most recent VA examination concerning the Veteran's residuals of cerebrovascular accident was conducted in January 2012, within the six-month period following cerebrovascular accident during which a 100 percent disability rating is appropriate under Diagnostic Code 8009.  However, no examination has been conducted following the expiration of that six-month period.  Further, as noted above, it is unclear from the January 2012 VA examination what the extent of the Veteran's residuals of cerebrovascular accident are, in particular when compared with his service-connected peripheral neuropathy and peripheral vascular disease.  The Board thus finds that the medical record creates some ambiguity, which would best be resolved by another VA examination that provides a diagnosis for each motor, sensory or mental function impairment attributable to the Veteran's status post cerebrovascular accidents.  Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, the Board finds that the examiner appears to have conducted an evaluation of the Veteran's condition at the time of the January 2012 VA examination but notes that recent VA treatment records suggest that the Veteran is currently experiencing multiple neurological complications from his cerebrovascular accident, including right-sided hemiplegia, left-sided weakness, slurred speech and dysarthria, and dysphagia, as noted in multiple 2012 treatment notes.  The Board further notes that, in the January 2012 VA examination, the examiner did not differentiate between the Veteran's symptoms that are residuals of his cerebrovascular accidents and those that are related to separately service-connected disorders.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected status post cerebrovascular accidents.  

In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's status post cerebrovascular accidents, including all residuals he currently experiences as a result of his multiple cerebrovascular accidents.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include a copy of any such decision, as well as copies of the medical records used in support of such a determination].  All attempts to obtain these records must be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran must be notified in writing.

3.  After completing the above development, the Veteran must be scheduled for VA neuropsychiatric examination to determine the current nature and extent of all residuals of the multiple cerebrovascular accidents he has experienced since November 2005.  He must be notified that failure to report to the scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must provide a clear diagnosis for each of the residuals of the Veteran's cerebrovascular accidents, including any motor, sensory or mental function impairment.  The Board in particular desires that the examiner determine the precise extent of the Veteran's right-sided hemiplegia, left-sided weakness, slurred speech and dysarthria, and dysphagia, as well as any other residuals identified on examination, so that each of these abnormalities may be definitively evaluated for rating purposes.  

In particular, the examiner must thoroughly address all associated objective neurologic abnormalities and must describe the severity of each such disorder found to be related to the Veteran's cerebrovascular accidents.  This includes, but is not limited to, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, by the Veteran's service-connected status post cerebrovascular accidents.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  

In addition, the examiner must closely review the March 2011 MRI of the Veteran's brain, which indicated that the Veteran experienced an "ischemic event" causing an area of frontal white matter T2 hyperintensity, and opine as to whether that or any other evidence of record indicates that the Veteran experienced a cerebrovascular accident, as opposed to a syncopal episode, in 2010.

The examiner(s) must set forth all examination findings, along with the complete rationale for the opinions expressed.  

3.  The adjudicator must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


